19-4373
United States v. Ramos


                         United States Court of Appeals
                            For the Second Circuit

                                     August Term 2020

                                Argued: September 14, 2020
                                Decided: November 12, 2020

                                         No. 19-4373



                                 UNITED STATES OF AMERICA,

                                          Appellee,

                                              v.

                                        BETSY RAMOS,

                                     Defendant-Appellant.


                         Appeal from the United States District Court
                            for the Eastern District of New York
                          No. 93-cr-360, Nicholas G. Garaufis, Judge.


         Before:         LYNCH, SULLIVAN, AND PARK, Circuit Judges.

       Appellant challenges her 24-month sentence following a violation of
supervised release, arguing that the district court (Garaufis, J.) could not consider
a recidivism enhancement to determine that the violation – commission of a state
felony while on supervised release – involved an offense “punishable by a term of
imprisonment exceeding twenty years” under U.S. Sentencing Guideline
§ 7B1.1(a)(1)(B). We disagree, and hold that calculation of the term of
imprisonment under § 7B1.1(a)(1)(B) includes state law enhancements that
increase the maximum penalty for recidivists. Because we conclude that the
district court did not err in calculating the applicable Sentencing Guidelines range,
and because we disagree with Appellant’s assertions that the district court
committed other procedural errors during the sentencing hearing, we AFFIRM
the district court’s judgment.

      AFFIRMED.

                                          RONALD L. KUBY (Rhidaya S. Trivedi, on
                                          the brief), Law Office of Ronald L. Kuby,
                                          New York, NY, for Defendant-Appellant.

                                          M. KRISTIN MACE (Kevin Trowel, on the
                                          brief), Assistant United States Attorneys,
                                          for Seth D. DuCharme, Acting United
                                          States Attorney for the Eastern District of
                                          New York, New York, NY, for Appellee.

RICHARD J. SULLIVAN, Circuit Judge:

      This appeal requires us to decide whether, in grading a violation of

supervised release under U.S. Sentencing Guideline § 7B1.1(a), it is appropriate for

a district court to consider a state law recidivism enhancement to determine that

the violation involved an offense “punishable by a term of imprisonment

exceeding twenty years.” U.S.S.G. § 7B1.1(a)(1)(B). We hold that it is, and that the

district court did not otherwise commit a procedural error in sentencing the

defendant, Betsy Ramos, to a two-year term of imprisonment.



                                         2
                                 I.   Background

      Ramos’s extensive criminal history began in 1986 when, at the age of

twenty-one, she sold a small amount of cocaine to an undercover law enforcement

officer. One year later, Ramos was again convicted of selling narcotics to an

undercover police officer – this time, heroin. The following year, she was arrested

for yet another drug sale, resulting in her third narcotics conviction in as many

years and a sentence of two-and-a-half to five years’ incarceration.

      Almost immediately after her release from prison, Ramos returned to a life

of crime. On March 21, 1993 – while still on probation – Ramos arrived at John F.

Kennedy International Airport aboard a flight from Bogotá, Colombia. During a

routine Customs inspection, it was revealed that Ramos and a coconspirator were

acting as drug mules, having ingested dozens of balloons filled with more than

818 grams of heroin.

      Four months after her arrest, and facing between five and forty years behind

bars, Ramos pleaded guilty, pursuant to a cooperation agreement with the

government, to importing heroin into the United States. Given both the severity

of her crime and her extensive criminal history – which rendered her a Career

Offender – the district court calculated Ramos’s Guidelines range to be 151 to 188



                                         3
months’ imprisonment. 1         Nevertheless, in light of Ramos’s cooperation and

personal history, the court determined that a substantial downward departure

was warranted, and ultimately sentenced Ramos to only 36 months’

imprisonment, to be followed by a 10-year term of supervised release.

       In 1995, just weeks after moving from prison to a halfway house, Ramos

learned that she was HIV positive. Following that diagnosis, she slipped back into

old patterns and began abusing drugs. It was around that time that Ramos became

romantically involved with Joseph Serrano.

       As Ramos tells it, “[t]heir relationship was fraught from the beginning.”

Ramos Br. at 7. Not only was Serrano a drug user himself, but he was also verbally

and physically abusive to Ramos. And because Serrano was a convicted felon,

associating with him put Ramos in violation of her conditions of supervision – a

fact which her probation officer warned her about. Ramos nevertheless stayed

with Serrano and even allowed him to move in with her.

       On May 26, 1998, two New York City police officers, Anthony Mosomillo




1 At that time, the Guidelines range was mandatory. But, prior to sentencing, the government
submitted a motion pursuant to § 5K1.1 of the Guidelines and 18 U.S.C. § 3553(e), indicating that
Ramos had provided substantial assistance to the government. As a result, the district court had
discretion to impose a sentence below that range and below the otherwise applicable five-year
statutory minimum.

                                               4
and Miriam Torres, went to Ramos’s residence to execute a bench warrant for

Serrano’s arrest. Ramos lied to the officers and told them that she had not seen

Serrano in some time. The officers left, but quickly returned after learning from

Ramos’s neighbor that there was a trap door in the floor of Ramos’s apartment.

Sure enough, upon searching her home, the officers located Serrano hiding in that

hidden compartment.

      After ordering Serrano to step out of the hole, the officers attempted to arrest

him. Serrano refused, and after struggling with the officers, managed to get hold

of Officer Torres’s service weapon. At that point, Serrano and Officer Mosomillo

exchanged gunfire, which resulted in the deaths of both men.

      The following year, Ramos was tried for her role in Officer Mosomillo’s

death and was ultimately convicted of second-degree manslaughter – otherwise

known as reckless manslaughter – pursuant to New York Penal Law § 125.15.

Although the sentence for a class C felony such as second-degree manslaughter

typically cannot exceed 15 years’ imprisonment, N.Y. PENAL LAW § 70.00(2)(c); see

also People v. Lewie, 17 N.Y.3d 348, 356 (2011), Ramos’s past narcotics convictions

rendered her a “persistent felony offender,” meaning that she was eligible for a

sentence of up to life imprisonment, N.Y. PENAL LAW §§ 70.00(2)(a), 70.10. Ramos



                                          5
was ultimately sentenced to fifteen years to life imprisonment.

      More than twenty years later, on December 10, 2019, Ramos was released

from state prison and immediately transferred to federal custody, where she was

presented on a violation of the terms of her supervised release stemming from the

May 1998 shooting. In connection with the federal violation, the U.S. Probation

Department determined that Ramos’s state offense constituted a “Grade A”

violation as defined by U.S.S.G. § 7B1.1(a)(1), and concluded that the applicable

Guidelines range was 33 to 41 months’ imprisonment. But, as the original offense

of conviction was a class C felony, the maximum allowable sentence for the

violation was determined to be 24 months. Ramos promptly admitted to the

specified violation, and, ten days later, the parties reconvened before the district

court for sentencing.

      At the sentencing hearing, several friends and family members of Officer

Mosomillo appeared and asked to testify about Ramos’s role in the shooting and

its impact on their lives. Although the district court permitted their testimony, the

court explained that its “role . . . [wa]s not to sentence Ms. Ramos for” the death of

Officer Mosomillo, but to sentence her for the “breach of trust” associated with the

violation of her supervised release. App’x at 18–19. For her part, Ramos focused



                                          6
on the significant amount of time she had already spent in custody, her

rehabilitation, and the difficult circumstances in her life, including the abuse she

suffered at the hands of Serrano. Notably, Ramos did not dispute Probation’s

Guidelines calculations.

      Ultimately, the district court adopted Probation’s violation report without

change, including its proposed Guidelines range, and sentenced Ramos to the

maximum permitted term – 24 months’ incarceration.               In reaching that

determination, the district court indicated that it considered each of the 18 U.S.C.

§ 3553(a) factors, and expressly mentioned, among other things, (i) that Ramos

squandered the chance to turn her life around following an exceedingly lenient

sentence in 1994, (ii) that Ramos was headed down “a disastrous path” “even

before she met Mr. Serrano,” App’x at 76, (iii) the “extremely serious” nature of

Ramos’s violation, id., (iv) a recent disciplinary infraction that Ramos incurred

while detained pending her sentencing before the district court, and (v) Ramos’s

declining health.

      Ramos now appeals that sentence, arguing that the district court committed

several procedural errors. She also requests that, in the event of vacatur and

remand, her case be reassigned to a different judge for resentencing.



                                         7
                             II.   Standard of Review

      Like any other sentence, we review a sentence for a violation of supervised

release for both procedural and substantive reasonableness. See United States v.

Smith, 949 F.3d 60, 65–66 (2d Cir. 2020). This means that we check the sentence to

ensure both that the district court followed the right steps in imposing it, and that

the sentence is not unreasonably harsh or unreasonably lenient. See United States

v. Chu, 714 F.3d 743, 746 (2d Cir. 2013).

      In conducting that review, we ordinarily apply a lenient “abuse-of-

discretion standard.” Smith, 949 F.3d at 66 (internal quotation marks omitted).

That standard requires us to “take into account the totality of the circumstances,

giving due deference to the sentencing judge’s exercise of discretion, and bearing

in mind the institutional advantages of district courts.” Chu, 714 F.3d at 746

(internal quotation marks omitted).

      But things change when a defendant raises an objection on appeal that she

failed to raise below. In that circumstance, we review the sentence only for plain

error. See Smith, 949 F.3d at 66. To meet the plain error standard, a defendant must

establish four elements: “(1) there is an error; (2) the error is clear or obvious,

rather than subject to reasonable dispute; (3) the error affected the appellant’s



                                            8
substantial rights; and (4) the error seriously affects the fairness, integrity or public

reputation of judicial proceedings.” United States v. Balde, 943 F.3d 73, 96 (2d

Cir. 2019) (internal quotation marks omitted). 2

                                       III.    Discussion

       Although Ramos does not challenge the substantive length of her sentence,

she argues that the district court conducted the sentencing proceeding in a

procedurally unreasonable manner.

       “A sentence is procedurally unreasonable if the district court fails to

calculate (or improperly calculates) the Sentencing Guidelines range, treats the

Sentencing Guidelines as mandatory, fails to consider the § 3553(a) factors, selects

a sentence based on clearly erroneous facts, or fails adequately to explain the

chosen sentence.” Smith, 949 F.3d at 66 (internal quotation marks omitted). Ramos

identifies what she believes to be two such errors. First, she claims, for the first

time on appeal, that the district court improperly calculated her Sentencing




2 To be sure, the typical plain error standard can often be “relaxed . . . in the sentencing context
because the cost of correcting an unpreserved error is not as great as” it would be following a
trial. United States v. Haverkamp, 958 F.3d 145, 149 (2d Cir. 2020) (internal quotation marks
omitted). But we have questioned whether it is appropriate to automatically apply this “relaxed”
standard in every appeal involving an unpreserved sentencing objection. See, e.g., United States
v. Reyes, 819 F. App’x 41, 43 n.2 (2d Cir. 2020); United States v. Fuller, 801 F. App’x 14, 16 n.3 (2d
Cir. 2020); United States v. Dupes, 513 F.3d 338, 343 n.2 (2d Cir. 2008). We need not decide which
species of plain error review applies here since the result would be the same under either one.

                                                  9
Guidelines range. Second, she argues that in determining what sentence would

be appropriate, the district court based its decision on erroneous facts and

unreasonably failed to consider relevant mitigating information. We address each

argument in turn.

A.    Ramos’s Guidelines Range

      “In imposing a sentence for violation of supervised release, the sentencing

judge may freely impose a term lower or higher than the recommended Guidelines

range, but must start with a legally correct interpretation of the Guidelines.”

United States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005). Among other things, that

requires the district court to consult the policy statements contained in Chapter 7

of the Sentencing Guidelines. See United States v. Kingdom (U.S.A.), Inc., 157 F.3d
133, 136 (2d Cir. 1998). Chapter 7 provides an alphabetical classification system

with different recommended sentencing ranges based on the severity of the

violation of supervised release. See U.S.S.G. § 7B1.1(a). In descending order of

severity, that system classifies violations as either Grade A, B, or C. The higher the

grade, the longer the suggested sentence. Formatted for clarity, the Sentencing

Guidelines describe Grade A and Grade B violations, the two grades relevant here,

as follows:



                                         10
             (1) Grade A Violations – conduct constituting
                  (A) a federal, state, or local offense punishable by a
                      term of imprisonment exceeding one year that
                       (i)   is a crime of violence,
                       (ii) is a controlled substance offense, or
                       (iii) involves possession of a firearm or
                             destructive device of a type described in 26
                             U.S.C. § 5845(a); or
                  (B) any other federal, state, or local offense
                      punishable by a term of imprisonment
                      exceeding twenty years;

             (2) Grade B Violations – conduct constituting any
                 other federal, state, or local offense punishable by a
                 term of imprisonment exceeding one year.

U.S.S.G. § 7B1.1(a).

      Ramos argues that the district court committed plain error by classifying her

state crime as a Grade A violation, when it should have been deemed a Grade B

violation. The district court’s decision was driven by its determination that the

offense was a “crime of violence” under § 7B1.1(a)(1)(A). But the Guidelines

define an offense as a “crime of violence” only if it either “has as an element the

use, attempted use, or threatened use of physical force against the person of

another” or is, among other specifically enumerated crimes, “voluntary

manslaughter.” U.S.S.G. § 4B1.2(a). As Ramos sees it, her conviction for reckless

manslaughter cannot be deemed a conviction for “voluntary” manslaughter, nor
                                          11
did her offense categorically involve the use or threatened use of force. As a result,

she asserts that her offense was not a Grade A violation and the district court thus

relied on an improper Guidelines range.

      Rather than dispute Ramos’s assertions, the government instead points out

that the Grade A classification was appropriate because, even assuming Ramos’s

argument on appeal is correct, the state offense that constituted the violation was

“punishable by a term of imprisonment exceeding twenty years.”               U.S.S.G.

§ 7B1.1(a)(1)(B). After all, Ramos was sentenced up to life in prison, and in fact

served 22 years for her offense. And it is beyond question that “[a]n error in

Guidelines calculation is harmless if correcting the error would result in no change

to the Guidelines offense level and sentencing range.” United States v. Cramer, 777
F.3d 597, 603 (2d Cir. 2015).

      Ramos’s response is a technical one. As noted above, the maximum term of

imprisonment for second-degree manslaughter is ordinarily 15 years. See N.Y.

PENAL LAW § 70.00(2)(c). Ramos was eligible for a sentence greater than 20 years

only because of her criminal history, which made her a “persistent felony

offender” subject to sentencing enhancements that increased her maximum

exposure from 15 years to life imprisonment.          See id. §§ 70.00(2)(a), 70.10.



                                         12
According to Ramos, the district court erroneously considered those sentencing

enhancements when it should have limited itself to the statutory maximum

sentence for a garden variety second-degree manslaughter charge.

       Whether Ramos’s manslaughter conviction constituted a Grade A or

Grade B violation thus turns on whether a sentencing court may take recidivism

enhancements into account in determining the maximum potential term of

imprisonment for a crime. We have never answered that question. Fortunately,

many of our sister circuits have, and all are in agreement:                         a recidivism

enhancement is fair game for a sentencing court to consider when assessing the

maximum potential penalty for an offense constituting a violation of supervised

release. See United States v. Rodriguez, 945 F.3d 1245, 1251–52 (10th Cir. 2019);

United States v. Montgomery, 893 F.3d 935, 940–41 (6th Cir. 2018); United States v.

Wynn, 786 F.3d 339, 343 (4th Cir. 2015); United States v. Seiber, 516 F. App’x 208, 215

(3d Cir. 2013); United States v. Trotter, 270 F.3d 1150, 1154–56 (7th Cir. 2001); United

States v. Boisjolie, 74 F.3d 1115, 1116–17 (11th Cir. 1996).3


3Ramos argues that the First Circuit broke with these decisions in United States v. García-Cartagena,
953 F.3d 14 (1st Cir. 2020). But García-Cartagena concerned what a court may consider in
determining whether a violation was a “controlled substance offense” or a “crime of violence,”
id. at 16, and its analysis was driven in large measure by the definitions for those terms provided
in U.S.S.G. § 4B1.2, id. at 16–17, 22–24. Because the issue before us concerns neither the category
of crime that Ramos committed nor the definitions found in § 4B1.2, we do not see García-
Cartagena as contrary authority.

                                                 13
      We agree with these decisions and adopt the same rule, both because of the

language of the Guidelines and because of the sentencing goals inherent in a

revocation of supervised release. The Sentencing Commission’s commentary

indicates that a court should “consider all conduct that affects the maximum

penalties for a supervised release violation,” not just “the ‘basic’ penalty for a

given offense.” Montgomery, 893 F.3d at 940 (citing Wynn, 786 F.3d at 343). Indeed,

as the Commission’s note to § 7B1.1 provides:

            A violation of this condition may be charged whether or
            not the defendant has been the subject of a separate
            federal, state, or local prosecution for such conduct. The
            grade of violation does not depend upon the conduct
            that is the subject of criminal charges or of which the
            defendant is convicted in a criminal proceeding. Rather,
            the grade of the violation is to be based on the
            defendant’s actual conduct.

U.S.S.G. § 7B1.1 cmt. n.1. In other words, the note “instructs that in grading a

violation of supervised release, a district court may consider not only conduct for

which a defendant is prosecuted in a criminal case, but all of a defendant’s

conduct.” Wynn, 786 F.3d at 343. And a direction to consider “all of a defendant’s

conduct” naturally also includes “all conduct that affects the maximum penalties




                                        14
for a supervised release violation.” 4 Id.; see also United States v. Rodriquez, 553 U.S.
377, 386 (2008) (explaining that “[w]hen a defendant is given a higher sentence

under a recidivism statute . . . [,] 100% of the punishment is for the offense of

conviction”); Trotter, 270 F.3d at 1154 (asking “how can one determine whether an

offense is ‘punishable’ by a particular term without considering all of the

ingredients that set the maximum punishment?”).

       In addition, “the very purpose of a supervised release revocation hearing is

to determine the gravity of the breach of trust committed by the defendant in the

context of the ‘conditional liberty’ [s]he was granted following h[er] conviction of

the underlying offenses.” Wynn, 786 F.3d at 343. That analysis “necessarily

requires consideration of the defendant’s criminal history” at the time the violation

occurred. Id.; see also Boisjolie, 74 F.3d at 1116 (“Using the maximum sentence

under the Habitual Felony Offender Act in determining [the defendant’s] violation

grade is consistent with the Sentencing Guidelines’ objective of achieving

proportionality in sentencing through tailoring a punishment to fit the individual



4 At oral argument, counsel for Ramos suggested that a recidivism enhancement can be
considered in grading a violation, but only where the enhancement is found in the text of the
provision setting the penalty for the particular crime at issue. We find this overreliance on form
to be misguided, and can discern no reason why a legislature’s choice to put a sentencing
enhancement in one section of a statutory scheme rather than another should affect how courts
read the Guidelines.

                                               15
criminal and the crime committed.”).

      Relatedly, we reject Ramos’s assertion that considering recidivism

enhancements in assessing the violation grade unfairly results in the “double

counting” of past criminal convictions, once in setting the criminal history

category and then again in setting the offense level. Criminal history and offense

level measure two different things: “[t]he offense level represents a judgment as

to the wrongfulness of the particular act,” while “[t]he criminal history category

principally estimates the likelihood of recidivism.” United States v. Campbell, 967
F.2d 20, 24 (2d Cir. 1992); cf. United States v. Gibson, 135 F.3d 257, 261 (2d Cir. 1998)

(rejecting the notion that “the use of [a defendant’s] prior convictions both to

enhance the Career Offender Guideline and to add criminal history points

amount[s] to improper double counting”). Unsurprisingly, then, other courts of

appeals that have considered this “double counting” argument in the context of

grading a violation of supervised release have rejected it out of hand. See Seiber,

516 F. App’x at 216; Trotter, 270 F.3d at 1155 (“If the Guidelines’ use of criminal

history to influence the final sentence blocks recidivist enhancements under

§ 7B1.1, it logically does so for any offense . . . , for the use of criminal history is

ubiquitous in the Guidelines. Yet this has never before been thought incompatible



                                           16
with using prior convictions to determine maximum permissible punishments.”);

United States v. Crace, 207 F.3d 833, 838 (6th Cir. 2000) (explaining that

consideration of a recidivism enhancement in grading a violation is not improper

double counting because the “single [prior] act is relevant to two dimensions of

the sentencing guidelines analysis”). We do so as well.

       Accordingly, we agree with our sister circuits that recidivism enhancements

should enter the mix when a court is grading a violation of supervision. 5 As a

result, Ramos’s crime of second-degree manslaughter was “punishable by a term

of imprisonment exceeding twenty years” – a Grade A violation under

§ 7B1.1(a)(1)(B). Any error in the district court’s Guidelines calculation, then, was

harmless.

B.     Procedural Reasonableness of the Sentencing Hearing

       In addition to challenging the district court’s Guidelines calculation, Ramos

also asserts that the sentencing hearing was conducted in a procedurally improper

manner. Again, we disagree.




5 Ramos’s assertion that this outcome conflicts with the rule of lenity is mistaken. The rule of
lenity requires courts to resolve statutory ambiguities in favor of defendants, see Mendez v. Barr,
960 F.3d 80, 87 (2d Cir. 2020), and, as explained above, there is no ambiguity here after accounting
for “the language and structure, legislative history, and motivating policies of” the Guidelines,
Moskal v. United States, 498 U.S. 103, 108 (1990) (internal quotation marks omitted).

                                                17
      In practice, the procedure that a district court employs in sentencing a

defendant for violating her term of supervision is nearly identical to any other

sentencing. See Smith, 949 F.3d at 65–66. But there are two aspects unique to a

sentence imposed in the revocation context that bear mentioning. First, “the

degree of specificity required for the reasons behind [such] a . . . sentence is less

than that for plenary sentencing.” Id. at 66. Second, a sentence for a violation of

supervised release should primarily sanction the defendant’s “breach of trust,” not

the conduct constituting the violation itself. United States v. Edwards, 834 F.3d 180,

194 (2d Cir. 2016) (citing U.S.S.G. ch. 7, pt. A, introductory cmt. 3(b)). To be clear,

this does not mean that a district court cannot consider the seriousness of the

violation conduct. Of course it can. But that fact should be considered only “to a

limited degree.” Id. (quoting U.S.S.G. ch. 7, pt. A, introductory cmt. 3(b)).

      Although Ramos puts forward over a half-dozen different arguments for

why her sentencing hearing was procedurally improper, they all essentially

reduce to two main points: (i) the district court based its sentencing decision on

improper evidence, as it both failed to consider relevant mitigating facts and

incorrectly placed significant stock in victim impact statements, and (ii) the district

court primarily sentenced her based on the severity of her state offense and not



                                          18
her breach of trust. Neither of these arguments has merit.

      The district court began the proceeding by clarifying that its “role . . . [wa]s

not to sentence Ms. Ramos” for the 1998 killing of Officer Mosomillo, but “to

determine the appropriate punishment for [her] breach of trust” by committing a

new crime while still on supervised release. App’x at 18–19. The court then

explained each of the section 3553(a) factors and indicated that those factors would

help guide the court’s decision-making process. Then, after again reiterating the

“limited purpose” of the sentencing, id. at 21, the court allowed various friends

and family of Officer Mosomillo, including Officer Torres, to make statements on

the record about how Ramos’s actions had affected them.

      Unsurprisingly, the victims were emotional. But while Ramos argues that

the victim statements were “excessive,” Ramos Br. at 36, and inappropriately

influenced the district court’s decision, it cannot be said that the district court

abused its discretion simply by permitting these victims to share how Ramos’s

actions impacted their lives.    For one thing, the Crime Victims’ Rights Act

expressly guarantees the right of victims and, in certain instances, their family

members “to be reasonably heard at any public proceeding in the district court

involving release, plea, sentencing, or any parole proceeding.”            18 U.S.C.



                                         19
§ 3771(a)(4). For another, district courts are obligated to at least consider the

severity of the conduct constituting the violation in setting a sentence for a

violation of supervised release, and the impact of the defendant’s actions on her

victims is no doubt a legitimate component of that consideration. See 18 U.S.C.

§ 3583(e) (directing courts to consider § 3553(a)(1)); see also Smith, 949 F.3d at 66–

67 (considering the seriousness of the defendant’s violation conduct in assessing

whether the district court’s above-Guidelines sentence was reasonable). So given

the “largely unlimited discretion of a sentencing court either as to the kind of

information it may consider[] or the source from which it may come,” United States

v. Cacace, 796 F.3d 176, 190–91 (2d Cir. 2015) (internal quotation marks omitted), as

well as the “strong presumption that the sentencing judge has considered all

arguments properly presented to h[im],” United States v. Robinson, 799 F.3d 196,

202 (2d Cir. 2015) (internal quotation marks omitted), we cannot say that, on the

record before us, the district court improperly considered or weighed this

testimony in sentencing Ramos. 6



6 In her opening brief, Ramos makes a passing argument that the district court improperly
credited some of this victim testimony in violation of Apprendi v. New Jersey, 530 U.S. 466 (2000).
But Apprendi concerns only factual findings that “increase[] the penalty for a crime beyond the
prescribed statutory maximum.” Id. at 490; see also United States v. Thomas, 274 F.3d 655, 663–64
(2d Cir. 2001) (en banc). Here, Ramos’s sentence was not increased beyond the statutory
maximum of 24 months.

                                                20
      Indeed, in ultimately concluding that a sentence of 24 months’

imprisonment was appropriate, the district court identified a host of supporting

reasons, many of which did not concern the severity of the violation. To start, the

district court noted that it considered all the required section 3553(a) factors, which

alone “reinforce[s] the presumption” that the court acted appropriately. See United

States v. Hernandez, 604 F.3d 48, 54 (2d Cir. 2010). Next, the district court observed

that Ramos “rejected” the “gift of a relatively brief prison sentence” following her

narcotics smuggling conviction in 1993. App’x at 75–76. In the wake of an original

sentence that was nearly 10 years below Ramos’s recommended Guidelines range,

Ramos’s decision to violate the terms of her supervision constituted a particularly

egregious breach of trust. See United States v. Verkhoglyad, 516 F.3d 122, 130 (2d Cir.

2008) (reasoning that the breach of trust reflected in a violation is exacerbated if

the defendant received a “lenient [original] sentence[]”).

      The district court also pointed to a recent prison disciplinary event that

occurred while Ramos was in custody pending her sentencing as evidence that

Ramos still has trouble with authority figures. While Ramos suggests that this

“tangent about [an] ‘unmade bed’” was unreasonable, Ramos Br. at 36, we

disagree. The disciplinary infraction at issue was not simply the failure to make a



                                          21
bed, but verbal aggression against the corrections officer who called that failure to

her attention. Moreover, the “fail[ure] to abide by institutional regulations” is

surely relevant under section 3553(a), United States v. Mumuni, 946 F.3d 97, 112 (2d

Cir. 2019), particularly where, as here, the defendant points to her rehabilitation

as grounds for a lenient sentence. And while the prison infraction clearly was not

a major driver in the district court’s sentence, it was hardly improper for the court

to consider the infraction along with the constellation of other facts before it.

      As for Ramos’s contention that the district court failed to appropriately

consider mitigating factors, that too is simply incorrect. The parties discussed such

information at length, including the domestic violence Ramos suffered at the

hands of Serrano and her declining health. See United States v. DiRose, 586 F. App’x

808, 810 (2d Cir. 2014) (explaining that a discussion of the relevant issues by the

parties “reinforce[d] the presumption that the district court took all of the required

factors into account”).     And while the district court was not obligated to

exhaustively list on the record every fact it considered in imposing Ramos’s

sentence, see United States v. Pugh, 945 F.3d 9, 25 (2d Cir. 2019), it expressly

referenced several of these mitigating circumstances.

      For instance, the district court acknowledged that Serrano played some role



                                          22
in exacerbating the “disastrous path” that Ramos found herself on in 1998. App’x

at 76. It also credited Ramos’s expressions of remorse for her actions. And, finally,

the court discussed the “particular difficulty” it faced in sentencing Ramos given

her declining health. Id. at 77.   In fact, the district court delayed Ramos’s

sentencing for more than a week because the court wanted “to hear more about

[her] medical condition.” Id. at 108. The district court expressly considered and

weighed these mitigating circumstances. It was within the court’s discretion to

assign the weight to be given to them in balancing the many considerations

relevant to selecting the appropriate sentence.

      At bottom, Ramos engaged in a serious violation of the terms of her

supervised release after having been the beneficiary of a remarkably lenient

sentence in 1994. While the seriousness of her violation, and the carnage it caused,

were undoubtedly a major focus of the evidence submitted to the district court at

the sentencing hearing, the court repeatedly explained that its role was to punish

Ramos’s breach of trust and that its sentencing decision would be driven by a

holistic assessment, which included the applicable section 3553(a) factors.

Considering the record as a whole, we cannot say that the district court imposed

a procedurally unreasonable sentence.



                                         23
                        IV.    Conclusion

For the foregoing reasons, we AFFIRM the judgment of the district court.




                                24